Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5 April 2022 have been fully considered but they are not persuasive. Specifically, applicant argues that the bus bar of the prior art (Obasih et al.) does not connect the first battery and second battery at the same time.  However, as noted previously and in the rejection below, all bus bars of the prior art are reasonably considered “connected” to each battery cell as all of the bus bars are electrically connected to each other in either series or parallel.  The claim does not require a particular direct mechanical or electrical connection between the bus bar and the positive or negative terminals of the first and/or second battery as applicant appears to argue.  
Applicant argues the functionality of the claimed bus bars. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the battery of the instant claims are per se still functional when the weak zone in the bus bars break) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In any event and in response to applicant's arguments against Obasih and Sekino and the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   As noted below, the prior art combination teaches the ability to use oblique bus bars internally between cells of a single module or externally between cells of adjacent modules as required by the instant claims.  Sekino specifically teaches bus bars 5 which are internal to a battery module and extend between cells (see figure 1, paragraphs [0031-0033] - analogous to those of Obasih), in addition to external bus bars.  A person of ordinary skill in the art would appreciate the ability to connect additional rows or columns of cells with such internal or external bus bars as applied below.  
Furthermore, the claims do not preclude the presence of multiple bus bars and therefore in the combination the existence of both internal bus bars with the weak zone (as described by Obasih et al.) and additional internal or external bus bars connecting the vertically stacked cells (as taught by Sekino et al. - which are all reasonably considered connected) would have been envisioned by one of ordinary skill in the art taking the references together as applied in the rejection below. 
Therefore, the rejection based on the prior art of record is maintained and this action is FINAL.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Obasih et al. (US Pub 2012/0244404 of record) in view of Sekino et al. (US Pub 2010/0266887 of record).
In regard to claim 1, Obasih et al. teaches a battery module, characterized by comprising: a plurality of battery units arranged in a horizontal direction, wherein each battery unit comprises a plurality of batteries stacked in a vertical direction (see figure 17 for example, battery modules 1222 of multiple cells stack in row and columns, vertical and horizontal are arbitrary as the battery pack shown in figure 17 may be mounted in various orientations), wherein a first battery and a second battery each comprise a first electrode terminal, a second electrode terminal (positive and negative terminals), and an explosion-proof piece (vent) located between the first electrode terminal and the second electrode terminal (see figure 19-21, paragraphs [0212-0217]); and 
a busbar assembly (positive and negative bus bars, or a singular bus bar - paragraph [0217]), configured to electrically connect the plurality of battery units (bus bars in each battery unit are electrically connected, therefore the bus bars of the prior art are configured to connect the battery units to each other), wherein the busbar assembly comprises a first busbar connected to the first electrode terminal of the first battery and the second electrode terminal of the second battery (note: all bus bars of the prior art are reasonably considered “connected” to each battery cell as all of the bus bars are electrically connected to each other), wherein in a first direction (labeled as third direction below) perpendicular to the vertical direction and the horizontal direction, 
the first busbar comprises a first weak zone that at least partially overlaps with the explosion-proof piece of the first battery, wherein the first weak zone is configured to fracture when the explosion-proof piece (i.e. vent) of the first battery is burst, to cause an open circuit between the first battery and the second battery (paragraphs [0216-0218], annotated figures 19-21 below, battery with broken bus bar is disconnected from module).

    PNG
    media_image1.png
    585
    1228
    media_image1.png
    Greyscale

In the interest of compact prosecution, while the Obasih et al. teach a module 1120 where all of the batteries 1122 in separate rows and columns are electrically connected (paragraph [0207]) the prior art does not specifically teach a plurality of batteries comprise a first battery and a second battery stacked in a vertical direction which are directly connected by a bus bar.  However, Sekino et al. teach a similar battery module where individual cells 2 with positive and negative terminals 3, 4 are electrically connected in rows and columns in horizontal and vertical directions and the desirability to use oblique internal connection bus bars 5 or oblique external connection bus bars 32 which connect first and second cells stacked vertically (see various connection schemes in figures 4-8) because such allows for various series and parallel connections to be formed while making the workability in connecting the units simple (paragraphs [0031-0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a battery module including cells stacked vertically and horizontally with oblique bus bar connections in both vertical and horizontal directions in the battery module of Obasih et al. as such allows for simple connections in various arrangements as taught by Sekino et al.
In regard to claim 2, Obasih et al. teach the first busbar further has a first through hole (see annotated figure above), the first weak zone comprises a first portion and a second portion, and the first portion and the second portion are respectively located on two sides of the first through hole; and in the first direction, the first portion at least partially overlaps with the explosion-proof piece, and the second portion at least partially overlaps with the explosion-proof piece (see arrows in annotated figure extending from vent to reduced cross section portions of bus bar, described in paragraph [0217]).
In regard to claim 3, Obasih et al. teach the explosion-proof piece (vents) of the first battery has an exposed zone, and the exposed zone is not covered by the first busbar in the first direction (see annotated figure above, vents shown as having larger area than bus bar). In any event, changes to size and shape of the prior art battery module components are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).
In regard to claims 4 and 5, Obasih et al. teach that the exposed zone comprises a first exposed portion facing toward the first through hole and that the exposed zone further comprises a second exposed portion, and the second exposed portion is spaced apart from the first exposed portion (see two vents shown above with associated arrows toward the bus bar through hole).
In regard to claim 6, Obasih et al. teach that the first busbar further comprises: a first connection portion, connected to the first electrode terminal of the first battery; and a transition portion, wherein the first weak zone is connected to the first connection portion and the transition portion (see annotated figure below, connection portion at either terminal, transition portion may include a varied cross section portion), and the transition portion has a buffer zone.
The Examiner notes that “wherein the buffer zone is configured to: flexibly deform when a distance in the horizontal direction between the first electrode terminal of the first battery and the second electrode terminal of the second battery changes; and/or flexibly deform when a distance in the vertical direction between the first electrode terminal of the first battery and the second electrode terminal of the second battery changes” relates to a function of the bus bar, as the bus bar of the prior art has an indistinguishable structure (i.e. a piece of flexible metal with various notches and through holes) the prior art is reasonably assumed to be capable of the claimed flexibility (see MPEP 2114).

    PNG
    media_image2.png
    531
    1074
    media_image2.png
    Greyscale

In regard to claim 7, in the combination with Sekino et al., some of the bus bars of are modified to be obliquely extending across multiple batteries in a manner where the first busbar further comprises: a second connection portion, connected to the second electrode terminal of the second battery; and a second weak zone, wherein the second weak zone at least partially overlaps with the explosion-proof piece of the second battery in the first direction (see annotated figure of Sekino below), 

    PNG
    media_image3.png
    304
    947
    media_image3.png
    Greyscale

Where Obasih teach the second weak zone is connected to the transition portion and the second connection portion (annotated figure above); wherein the second weak zone is configured to: fracture when the explosion-proof piece of the second battery is burst, to cause an open circuit between the first battery and the second battery (paragraph [0217] of Obasih).
In regard to claim 8, in the combination with Sekino, as seen in the annotated figure above the buffer zone is provided obliquely relative to the vertical direction and the horizontal direction.
In regard to claim 9, in the combination and as seen in the annotated figure of Sekino above, the buffer zone is located between the explosion-proof piece of the first battery and the explosion-proof piece of the second battery in the vertical direction (between vents of adjacent batteries).
In regard to claim 10, the buffer zone comprises a plurality of arched structures (oblique sections in the bus bar of Sekino are considered arched).
In regard to claim 11, Sekino et al. teach various embodiments of stacking the battery cells and there electrode terminals to achieve various series or parallel connections such as the first electrode terminal and the second electrode terminal of the first battery are arranged in the horizontal direction; the first electrode terminal and the second electrode terminal of the second battery are arranged in the horizontal direction; and the first electrode terminal of the first battery and the first electrode terminal of the second battery are oppositely disposed in the vertical direction, and the second electrode terminal of the first battery and the second electrode terminal of the second battery are oppositely disposed in the vertical direction (see figure 4-8, various cell connections where positive and negative terminals are oppositely arranged in vertical directions).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the terminals oppositely depending on the desired connection scheme and output of battery.
In regard to claim 12, Sekino et al. teach that a size of the battery module in the horizontal direction is greater than a size of the battery module in the vertical direction (see figure 4 annotated above). In any event, changes to size and shape of the prior art battery module are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).
In regard to claim 13, Obasih et al. teach each battery further comprises a housing (figure 19) and an electrode assembly, wherein the first electrode terminal, the second electrode terminal, and the explosion-proof piece are disposed at the housing, the electrode assembly is accommodated in the housing, the electrode assembly comprises a first electrode plate, a second electrode plate, and a separator separating the first electrode plate from the second electrode plate, the first electrode plate is electrically connected to the first electrode terminal, and the second electrode plate is electrically connected to the second electrode terminal (paragraph [0214]); the electrode assembly is a laminated structure, wherein the first electrode plate, the separator, and the second electrode plate are laminated in the vertical direction (while the vertical orientation is not explicitly shown, such is the typical arrangement for alternative plates described in paragraph [0214] taken in combination with figure 19 and would have been obvious to one of ordinary skill in the art).
In regard to claim 14 and 15, Obasih et al. teach a hybrid electric vehicle (an apparatus, paragraph [0031]) including a battery pack comprising: a box body (housing 1116, see figure 7); and the battery module according to claim 1, accommodated in the box body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagai et al. (US Pub 2018/0294465 newly cited).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723